--------------------------------------------------------------------------------

Exhibit 10.37
 
 
 
MANAGING DIRECTOR EMPLOYMENT AGREEMENT
(Geschftsfhrerdienstvertrag)
(this "Agreement")




Between


Harman Management GmbH
Im Stockmaedle 1
76303 Karlsbad
Germany


represented by its shareholder (Shareholder) Harman International Industries,
Inc.




- hereinafter referred to as the Company -




and




Dr. Klaus Blickle
Heidelsteinstrasse 2
36093 Dirlos
Germany


- hereinafter referred to as the "Executive" -






Article 1
Position and Scope of Duties




1.1
The Company shall employ the Executive as a managing director (Geschftsfhrer)
with joint signing authority.  For purposes of this Agreement, the term
"Automotive Division" shall refer to the Company, Harman Holding GmbH & Co KG,
and all of their Affiliates (as hereinafter defined) involved in the worldwide
operations of the Shareholders automotive OEM business.  The Executive shall
also serve as a member of the Shareholders Executive Committee.



The Executives title shall be "Chief Executive Officer (CEO) of the Harman
Automotive Division of Harman International".  The Executive shall have full P&L
responsibility for the world-wide operations of the Automotive Division
including sales, engineering, manufacturing, finance, human resources and IT,
subject to operating and reporting guidelines as approved by the Shareholders
representative (as defined in Section 1.3 below).

 
 

--------------------------------------------------------------------------------

 

1.2
The Executive shall perform his duties by observing the diligence of a prudent
businessman and in accordance with the provisions of this Agreement; the
Company's Articles of Association (Gesellschaftsvertrag); the general and
specific directives or instructions given by the supervisory board
(Aufsichtsrat), if any, or the Shareholder (including its Group Authority
Regulation) or any designees of the Shareholder; any Management By-Laws
(Geschftsordnung) that may hereafter be established or amended; and in
accordance with applicable law.



1.3
The Shareholder hereby appoints its Chief Executive Officer (CEO) as its
designee, and the Executive shall report directly to such designee, subject to
later amendment by the Shareholder.  Any actions required or permitted to be
taken by the Shareholder hereunder may be taken by the Shareholders designee.



1.4
The responsibility of the Executive (subject to the limitations contained
herein, in the Articles of Association and Management By-Laws of the Company,
the Group Authority Regulation of the Shareholder (Group Authority Regulation),
and otherwise under applicable law) shall include, without limitation, the
following, subject to later amendment by the Shareholder:



 
(a)
the preparation and submission to the Shareholder of the annual budgets and
strategic plans of the Automotive Division;



 
(b)
the management of the Automotive Division in accordance with budgets and
strategic plans approved by the Shareholder;



 
(c)
advising the Shareholder of the material activities and operations of the
Automotive Division on a timely, on-going basis;



 
(d)
hiring and firing management personnel (except as to managing directors) and
overseeing the hiring of such other salaried and hourly rated employees as may
be required for the proper and efficient conduct of the business of the
Automotive Division within the scope of the Executive's authority;



 
(e)
the making of commitments on behalf of the Automotive Division, or any business
unit of the Automotive division, other than those commitments requiring the
approval of the Shareholder as provided by law, the Companys Articles of
Association, any Management By-Laws, the Group Authority Regulation or this
Agreement; provided, however, that the signing authority of the Executive shall
not be sole signing authority;



 
(f)
seeking the approval of the Shareholder in respect of any matter involving or
affecting the Automotive Division or its business which is out of the ordinary
and usual course of business of the Automotive Division; and



 
(g)
carrying out the directives of the Shareholder.



1.5
The Executive shall devote his full working time and ability to the Automotive
Divisions business.  The Executive shall not engage in any other activity for
remuneration or any other activity that normally would give entitlement to
remuneration, including any part-time work, without the prior written consent of
the Shareholder in each instance.  The Executive may be required by the
Shareholder to serve in management positions for affiliates as defined in
accordance with Section 15 of the German Stock Corporation Act ("Affiliates")
without further or additional remuneration.  The Executive shall not serve on
the supervisory board, advisory board (Beirat) or similar corporate function of
another company without the prior written consent of the Shareholder.


 
- 2 -

--------------------------------------------------------------------------------

 

1.6
The Company reserves the right to assign additional areas of responsibility to
the Executive.  At the request of the Shareholder, within the framework of this
Agreement and the areas of responsibility assigned to the Executive, the
Executive will also work for other national and international companies of the
Harman Group.



1.7
Notwithstanding the internal authority of the Executive as determined by the
Shareholder and its representative, the Executive shall, with respect to the
exercise of his statutory representation authority, be required to seek the
approval of the Shareholder for any activities for which the Shareholders
approval is required under the Group Authority Regulation or under Management
By-Laws and/or Articles of Association of the Company, either now existing or
later adopted or amended.



1.8
The Executive shall be entitled to coverage as a beneficiary under the
Shareholders Directors and Officers Liability insurance policy.



Article 2


Termination, Notice and Severance


2.1
This Agreement commences with effect as of July 1, 2008 or earlier if agreed by
the parties (the Commencement Date).  This Agreement may be terminated by either
party without giving any reason therefor upon at least six months prior written
notice to the other party; provided, however, that any termination under this
section shall be effective no earlier than June 30, 2011.  Notice by the
Executive must be in writing, must be delivered to the Shareholder and shall be
effective upon delivery.  An extraordinary termination pursuant to Section 626
BGB (Termination for Cause) is not affected by these rules.



2.2
At any time during the term of this Agreement, the Shareholder is entitled to
relieve the Executive from his obligation to work.  In such a case, the
Executive shall not engage in any activity during the term of this Agreement for
which he is, will be, or would normally be entitled to remuneration without the
prior written consent of the Shareholder.



2.3
In the event of relief of the Executive from his obligation to work, the
Executive shall continue to be entitled during the term of this Agreement to
compensation and benefits as provided for in this Agreement, subject to the
specific terms of those provisions, but only for as long as Executive has not
been employed by another employer.


 
- 3 -

--------------------------------------------------------------------------------

 

Article 3


Secrecy/Business Records


3.1
The Executive shall not disclose to any third party, or use for his personal
gain, any confidential, technical or other business information entrusted to
him, or which has otherwise become known to him and which relates to the
Automotive Division, the Company or to any of its Affiliates.  In particular,
the Executive shall not disclose any confidential or proprietary information
concerning the organization of the business, relations with customers and
suppliers or technical know-how, design or intellectual property, trade secrets,
or any other marketing, commercial or technical information considered
confidential or proprietary by the Automotive Division.  This obligation shall
not expire upon termination of Executives employment but shall remain in force.



3.2
The Executive shall use business records of any kind, including private notes,
concerning the Automotive Divisions or the Companys affairs and activities, only
for business purposes.  The Executive shall not make copies or extracts or
duplicates of drawings, calculations, statistics, and the like, nor of any other
business records, for purposes other than for the Automotive Divisions business.



3.3
Upon termination of his employment (or upon request of the CEO upon or after the
giving of notice of termination), the Executive shall return to the Company of
his own accord all business records and copies thereof which are in his
possession.  The Executive shall have no right of retention as to any such
records or copies.  The Executive shall also at such time return to the Company
all keys, goods and other equipment in his possession which are the property of
the Company or any of its Affiliates or to which the Company or any of its
Affiliates has the right of possession.  The same applies in case the Executive
is assigned a different managerial position with respect to those business
records and properties that the Executive no longer needs in order to perform in
his new position.



Article 4


Salary, Allowable Expenses and Other Benefits


4.1
Beginning on the Commencement Date the Executive shall receive an annual gross
salary (the Salary) of 500,000 (five hundred thousand Euros) subject to annual
review.  The Salary shall be payable in twelve equal monthly installments to be
paid at the end of each month, all after deduction of the amounts to be withheld
in accordance with law.  The Salary entitlement may not be assigned or pledged
by the Executive.  The Salary includes payment for any work performed by the
Executive outside of normal working hours.



4.2
Travel expenses and other necessary and adequate expenses incurred by the
Executive in the furtherance of the Automotive Divisions business shall be
reimbursed against proof to the extent they are reasonable and in accordance
with rules applicable in Germany for tax purposes and with the then effective
travel policy of the Company.


 
- 4 -

--------------------------------------------------------------------------------

 

4.3
For so long as the Executive holds the position of CEO of the Automotive
Division of Harman International and has not been assigned a different
managerial position, in addition to his Salary, the Executive may be entitled to
an annual bonus based on performance parameters as decided each year in the sole
discretion of the Shareholder and on a target of 60% of his Salary in accordance
with the MIC Corporate Guidelines.  The annual bonus can be up to 50% higher
depending on achievement of superior results in line with the MIC Corporate
guidelines.  The annual bonus shall be governed by the terms and conditions of
the bonus plan and parameters for the Automotive Division.  For the fiscal year
ending June 30, 2009, the annual bonus shall be guaranteed at the target level
of 150,000, and payable during the month of August 2009. The parties acknowledge
that the Salary already reflects the parties mutual risk should the Company
release the Executive from his obligation to work, and therefore the Executive
shall have no right to claim any bonus or pro rata bonus should the Company
(with or without termination of this Agreement) release the Executive from his
obligation to work.  It is understood and agreed by the parties that any bonus
payments by the Company shall be voluntary one-time remunerations and will not
result in any future obligations by the Company or any of its Affiliates.



4.4
Within thirty (30) days of the Commencement Date, the Executive will receive a
one-time grant under the Shareholders 2002 Stock Option and Incentive Plan (2002
Plan) covering a total of 25,000 shares of its common stock.  Subsequent grants,
if any, will be at the sole discretion of the Shareholders board of directors,
and all grants will be solely governed by the terms of the option plan or
program under which they are granted.



4.5
Within thirty (30) days after the third anniversary of the Commencement Date,
and provided that the Executive is then employed by the Company, the Executive
will be granted 5,000 shares of HII common stock under the 2002 Plan, which
shares shall be non-forfeitable and non-restricted on the date of grant.



4.6
The Executive shall be entitled to a company pension in the form of an annual
gross pension payment (Annual Pension), to be calculated and paid as follows:



The Annual Pension shall be in the amount of 54,000, and shall be paid in twelve
(12) equal monthly installments commencing the month following the month during
which the last one of the following conditions has been satisfied:


 
(i)
the Executive has attained the age of 60;



 
(ii)
the Executive is not employed by the Company or any of its Affiliates; and



 
(iii)
The Executive has completed three full years of consecutive active service as an
employee with the Company and/or its Affiliate(s)



provided, however, that the Executive shall cease to be entitled to payment of
an Annual Pension after his reemployment by the Company or any of its
Affiliates.


The Annual Pension shall be increased by 18,000 for each full year of active
service under this Agreement completed between June 30, 2011 and June 30, 2013.

 
- 5 -

--------------------------------------------------------------------------------

 

The right to payment of an Annual Pension hereunder shall cease upon the
Executives death; provided, however, that, in case of the Executives death
during his employment with the Company, the Executives spouse shall not be
entitled to an Annual Pension, but shall instead be entitled to a death benefit
in the form of a one-time payment in an amount equal to the Executives eligible
salary.


For purposes of this Section 4.6, the term eligible salary shall mean the
average annual salary pursuant to Section 4.1 of this Agreement paid to the
Executive during the Executives last five consecutive years of employment with
the Company.  The term eligible salary shall not include any other kind of
payments, benefits, or compensation made or granted to the Executive.


4.7
In addition, the Executive shall be entitled to participate in the Companys
benefit plans. The Company will also provide for the following insurance
payments under policies issued by LVM:



 
a)
Risk life insurance: NR 3.229.580.107 - annual payment of  16,500 (sixteen
thousand five hundred Euros).



 
b)
Risk Insurance: NR 3.229.600.108 - annual payment of  8,000 (eight thousand
Euros).



 
c)
Direct Insurance: NR 3.227.733.100 - annual payment of 1,800 (one thousand eight
hundred Euros).



4.8
It is the Companys and the Executives mutual intention that the Executive
relocate to Karlsbad or surrounding area.  Upon submission of the respective
invoices according to Company policy, the Executive shall be entitled to
reimbursement by the Company of the following relocation expenses:



 
a)
reasonable closing costs;



 
b)
reasonable moving costs for normal household goods and personal possession with
certain exceptions (e.g., the Company will not pay for transportation of
antiques, automobiles, art collections and other special items);



 
c)
reasonable flat accommodation in Karlsbad for a period of 7 months; monthly
rental amount of the flat is subject to the approval of the CEO.



4.9.
The Company shall provide to the Executive a company car, in accordance with its
policy for executives at similar levels.  The Company shall bear those car
expenses (e.g., insurance, car tax, repairs) that are associated with the
business use of the company car.  The Executive may use the company car for
private purposes.  Any taxes imposed with respect to such private usage shall be
borne by the Executive.



4.10
The Company shall also reimburse Executive up to an annual maximum amount of
8,000 (eight thousand Euros) for tuition for Executives dependent children.


 
- 6 -

--------------------------------------------------------------------------------

 

Article 5


Vacation


The Executive shall be entitled to an annual vacation of thirty (30) working
days excluding Saturdays.  The time of vacation shall be determined in
consultation with the Shareholder and the other managing directors of Company,
taking into consideration the personal preferences of the Executive and the
interests of the Automotive Division.  In the year of termination of this
Agreement, the entitlement to vacation shall be calculated on a pro rata basis.


Article 6


Sickness


In case the Executive is temporarily unable to perform his duties as Executive
due to sickness or absence not caused by the Executive's negligence, Company
shall continue to pay the Executive the Salary for a period of six weeks and,
after such period, for a period of 6 months minus six weeks, the difference
between the statutory sickness allowance and the Executives latest net income
from Salary, but the Executive shall assign to Company any claims the Executive
may have against third parties relating to such sickness or absence.


Article 7


Inventions


7.1
Any invention, design, concept, mark, know-how or other intellectual property
which arises out of the Executive's activities for the Company or which is made
with respect to the experience, work or business of the Automotive Division
(work-related intellectual property or "WIP") becomes the property of the
Company without compensation.



7.2
Inventions, designs, concepts, marks, know-how or other intellectual property
which do not represent WIP (free intellectual property or "FIP") must be
reported to the Shareholder in writing immediately.  The Shareholder, on behalf
of the Company, may take an interest in FIP with or without limitations.  The
Shareholder must report its intention to the Executive within four (4) months of
the report of the FIP by the Executive to the Shareholder.



7.3
In case of restricted acquisition of FIP, the Company shall receive a joint use
right based on terms provided by the Company; in the case of total acquisition,
all rights in the FIP go to the Companies.  The Shareholder and the Executive
will agree on compensation according to the provisions of the Law Concerning
Inventions Made by Employees and the regulations issued in connection with said
law, which law shall apply in any case in case any portion of this Article 7 is
unenforceable, but only to the extent of such unenforceability.


 
- 7 -

--------------------------------------------------------------------------------

 

Article 8


Covenant Not to Compete


8.1
During the term and until the effective date of termination or expiration of
this Agreement the Executive shall not:



 
(a)
lend money to or engage, participate, assist, invest or have an equity interest,
directly or indirectly, whether as partner, owner, consultant, agent or
otherwise, in any business or enterprise that is in competition with any
business activity of the Company or any of its Affiliates or is in competition
with the sale of any products sold by the Automotive Division as exclusive
dealer other than by holding less than 5% of the shares, voting or otherwise, in
a publicly-traded company quoted on a recognized stock exchange;



 
(b)
engage, hire, suggest or assist in or influence the engagement or hiring by any
competing business or enterprise of, any salesman, distributor, supplier,
employee or officer of the Company or any of its Affiliates, or otherwise cause
or encourage any person having a business relationship with the Company or any
of its Affiliates to sever such relationship with, or commit any act inimical
to, the Company or any of its Affiliates;



 
(c)
use or divulge to others the customer or supplier lists of the Company or any of
its Affiliates or, directly or indirectly, whether as a partner, owner,
consultant, agent or otherwise, solicit or transact business with any customers
or suppliers of the Company or any of their Affiliates; or



 
(d)
cause or permit any person, legal or otherwise, directly or indirectly under
control of the Executive to do any of the foregoing.



8.2
During the term and upon termination of this Agreement and for a period of two
years thereafter, the Executive shall not solicit or entice any officer,
director or employee of the Company or any of its Affiliates to leave their
employment with the Company or its respective Affiliate.



8.3
If the Executive breaches any of the obligations contained in this Article 8,
for each such instance of breach the Executive shall pay the Company a penalty
in the amount of 15,000..  Each week of continuing breach shall constitute an
additional instance of breach.  In addition, the Executive shall be required to
reimburse the Company for any additional damages suffered by it and any of its
Affiliates by reason of such breach.



Article 9


Other Provisions


9.1
Any amendments or supplements to this Agreement must be in writing signed by
both the Executive and the Shareholder in order to be effective, including any
amendment to this provision.


 
- 8 -

--------------------------------------------------------------------------------

 

9.2
The English language version of this Agreement shall be controlling in all
respects, irrespective of the existence of a translation hereof into the German
language.



9.3
This Agreement represents the entire agreement and understanding of the parties
and supersedes and cancels any prior written or oral agreement between the
Executive and the Company and its Affiliates or any of them, including, without
limitation, any prior employment agreements or arrangements, whether written or
oral.



9.4
This Agreement shall be governed by the laws of the Federal Republic of Germany.



9.5
The invalidity of any provision of this Agreement shall not affect the validity
of the remainder hereof.  Any invalid provision or any omission, if any, in this
Agreement shall be replaced by an appropriate provision which best approximates
the economic arrangement intended by the parties.



9.6
All disputes arising from this Agreement, the validity of its conclusion and its
interpretation, shall be decided by an arbitration court which shall have
exclusive jurisdiction over such matters, and which jurisdiction shall exclude
the jurisdiction by any court over such matters.  Pursuant to Article 1031,
para. 5 of the Federal Rules of Civil Procedure, a special arbitration agreement
is concluded thereon, which is attached to this Agreement as Exhibit 1.





Harman Management GmbH
represented by its shareholder
Harman International Industries, Inc.






By:
John Stacey
 
Date:
May 30, 2008
 
Name:   John Stacey
       
Title:     Vice President, Chief HR Officer
                                           
/s/ Klaus Blickle
       
Klaus Blickle
 
Date:
May 30, 2008
 


 
- 9 -

--------------------------------------------------------------------------------

 

Exhibit 1


ARBITRATION AGREEMENT


between


Harman Management GmbH


and


Klaus Blickle


The parties agree hereby as follows:  All disputes arising from the Managing
Director Employment Contract appended hereto between Klaus Blickle and Harman
Management GmbH including its validity shall be finally settled by three
arbitrators according to the Arbitration Rules of the German Institution of
Arbitration e.V. (DIS) without recourse to the ordinary courts of law.  The
arbitration tribunal shall also decide on the validity of this arbitration
agreement.  The arbitral tribunal shall apply German substantive law.  The
language of the arbitration proceedings shall be English. If one party desires
consideration of a document or of witness testimony in another language, that
party must undertake the prior translation or simultaneous translation,
respectively, of the same and alone carry such as a separate, non-refundable
expense.  The place of arbitration shall be Frankfurt am Main, Federal Republic
of Germany. With the exception of possible translation expenses as described
above, the winning party is entitled to the award of all necessary (in
accordance to 91, ZPO (German Civil Procedure Code)) costs and necessary (in
accordance to 91, ZPO (German Civil Procedure Code)) expenses in connection with
the proceedings (including attorneys' fees in accordance with the German Fee
schedule (RVG)).


(Signature page follows)
 
 
- 10 -

--------------------------------------------------------------------------------

 

Harman Management GmbH
represented by its shareholder
Harman International Industries, Inc.






By:
John Stacey
 
Date:
May 30, 2008
 
Name:   John Stacey
       
Title:     Vice President, Chief HR Officer
                                           
/s/ Klaus Blickle
       
Klaus Blickle
 
Date:
May 30, 2008
 

 
 
- 11 -

--------------------------------------------------------------------------------